Citation Nr: 1807334	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971, with service in the Republic of Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for coronary artery disease associated with herbicide agent exposure.  The Veteran filed a timely notice of disagreement (NOD) in March 2011.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In August 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record reflects that the Veteran does not have a diagnosis of coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in January 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and Social Security Administration records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in October 2010 and October 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The Veteran's records show that the Veteran served in Vietnam from July 1970 to May 1971.  Therefore, he is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicide agents during active service.  Id.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 2. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for ischemic heart disease, claimed as coronary artery disease, to include as due to herbicide agent exposure.  The Veteran served in Vietnam from July 1970 to May 1971; therefore, he is presumed to have been exposed to herbicide agents during service.

Service treatment records reflect that on an April 1969 induction examination, the Veteran denied pain or pressure in his chest, palpitation or pounding heart, and high or low blood pressure.  Upon objective examination, his heart was found normal.  A May 1971 separation examination reflects that upon objective examination, the Veteran's heart was found normal.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for heart problems.

Post-service VA treatment records reflect that in October 2008, the Veteran underwent an EKG.  Although a consult note is associated with the Veteran's claims file, the results from the EKG are not.  However, as noted below, the EKG was reviewed and summarized by the October 2017 VA examiner and found to show no evidence of coronary artery disease.  

A February 2009 cervical spine imaging study noted traces of carotid calcification could be seen, prominently on the left. 

March 2009 private treatment records reveal that the Veteran reported to the emergency room with dizziness and lightheadedness.  A chest x-ray was negative, and an EKG revealed normal sinus rhythm, with very slight ST elevation in V2-V3.  The Veteran was subsequently diagnosed with vertigo.  See Georgetown treatment records. 

In May 2009, the Veteran was diagnosed with an acute ischemic left pontine infarct resulting in right hemiparesis.  See May 2009 Georgetown treatment records.  The Veteran was placed on aspirin, and also noted to have hypertension.  See July 2009 VA treatment records. 

A September 2009 CT abdominal imaging study reflects that the Veteran's heart was a normal size, but that mild coronary artery calcifications were present.  See Charleston VAMC treatment records (dated from October 2008 through December 2011 and stored in Virtual VA).  

A December 2009 Cardiovascular Risk Reduction clinic note indicates that the Veteran was referred to the clinic for a possible diagnosis of coronary artery disease and increased low-density lipoprotein (LDL).  The Veteran's medical history was noted to be significant for diabetes mellitus, hypertension, hyperlipidemia, cannabidivarin, and hypothyroidism.  The final assessment reflects LDL above goal and AST/ALT elevated but less than 3 times the ULN.  A more potent statin was recommended, with close follow-up given recent increased in liver function tests. 

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran denied having a heart attack or history of coronary artery disease, but that he did have a history of hypertension.  The examiner noted that echocardiogram and exercise stress tests were requested to evaluate the Veteran for heart disease.  However, as the Veteran denied having a myocardial infarction or surgeries on his heart, the examiner concluded that the Veteran did not have coronary artery disease and did not perform the requested testing.  

February 2017 VA treatment records reflect that the Veteran reported to his VA physician that he had been diagnosed with coronary artery disease at Georgetown.  These records were reviewed by his VA physician who found no diagnosis of ischemic heart disease, but rather ischemic left pontine infarct.  

The Veteran was afforded a VA examination in October 2017.  The examiner noted that the Veteran served during the Vietnam era, was exposed to Agent Orange, and was service-connected for diabetes mellitus, type II on a presumptive basis.  The Veteran reported a history of exertional chest pain in 2008 and that he continued to have chest pain and shortness of breath on exertion.  The examiner reviewed the Veteran's medical records from CPRS, VBMS, and JLV, noting a September 2008 EKG revealed no evidence of coronary artery disease, a May 2009 cardiac echocardiogram was normal, and a September 2009 abdominal CT imaging study revealed coronary calcifications.  The examiner found that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease, that the Veteran had not had a myocardial infarction or congestive heart failure, or had any other hospitalizations for heart conditions.  Upon objective examination, the Veteran's heart rate was 69 beats per minute, with a regular rhythm and normal heart sounds.  Auscultation of the lungs was clear, peripheral pulses were normal, no peripheral edema was found, and blood pressure was measured as 133/83.  An associated EKG and echocardiogram revealed sinus brachycardia, but no evidence of cardiac hypertrophy or dilatation, normal wall motion and thickness, and a left ventricular ejection fraction of 60 percent.  Interview-based METs test revealed dyspnea, fatigue, and angina, with a METs level of >5-7. 

The examiner found that all records were silent on the presence of coronary artery disease or ischemic heart disease and that the Veteran had not been diagnosed with ischemic heart disease.  As to the incidental findings of calcifications, the examiner reviewed the medical literature and found that calcifications of the coronary arterial bed increase with age and that diffuse arterial calcifications are also associated with age-related diseases such as COPD, cancer, CKD, and hip fractures.  The examiner noted that incidental calcifications were found in the Veteran's coronaries and scattered calcifications found in the abdominal aorta and its branches, and that the Veteran suffered a cerebrovascular incident in 2009, and therefore likely had atherosclerosis of his cerebral vascular bed.  However, the examiner opined that those coronary and other vascular bed findings were not evidence of ischemic heart disease, but rather a finding of diffuse atherosclerotic process, not to be confused with ischemic heart disease or coronary artery disease.  The examiner reflected that multiple factors contribute to the pathogenesis of atherosclerosis, including endothelial dyslipidemia, hypertension, genetic factors, age over 60, male gender, and smoking.  Noting that the Veteran had a long history of tobacco use, hyperlipidemia, and hypertension, the examiner concluded that the mere finding of coronary calcifications did not mean that the Veteran had coronary artery disease or ischemic heart disease.  Since the Veteran did not have coronary artery disease or ischemic heart disease, it was therefore less likely than not that the Veteran's claimed heart condition was incurred in or caused by in-service herbicide agent exposure.  

The Veteran testified during his June 2017 hearing that his physician told him he had ischemic heart disease but other than that, he did not have a diagnosed heart condition.  The Board acknowledges the Veteran's contentions during his Board hearing that one or more treating physicians told him that he had a heart disability related to his herbicide agent exposure.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinion that the Veteran does not have coronary artery disease or ischemic heart disease.

The Board also acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding whether his chest pain and shortness of breath are indicative of coronary artery disease; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed by his treating VA physician and in the above compensation examination medical opinions that the Veteran does not have coronary artery disease or ischemic heart disease.

The Veteran has not presented evidence that he currently suffers from coronary artery disease.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof of the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without a current diagnosis of ischemic heart disease, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease, to include as due to herbicide agent exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


